Citation Nr: 1633543	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  11-17 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Zenzano, Counsel




INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In his June 2011 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  Thereafter, in an August 2014 letter, he requested that his hearing request be withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that an addendum opinion regarding the etiology of the Veteran's claimed bilateral hearing loss is warranted.  In this regard, the 2008 and 2011 relevant reports of record appear to conclude hearing loss is unrelated to service by virtue of the normal hearing acuity found at the time of the Veteran's service discharge.  While the significance of that fact in the context of the Veteran's claim may be obvious to one trained in medicine, it needs to be explained in order to adequately address the claim for VA benefits.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

With regard to the Veteran's hypertension claim, he has presented the contention that it is secondary to his service connected PTSD.  This medical theory of entitlement should be addressed by an individual with appropriate medical expertise.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice of the evidence and information necessary to substantiate his claim of entitlement to service connection for hypertension, to include as secondary to service-connected disability, and ask him to identify any additional records of treatment he wishes to be considered in connection with his claims.  

2.  After all identified outstanding relevant records have been associated with the claims file, forward the claims file to an appropriate medical professional to determine the etiology of the Veteran's claimed bilateral hearing loss.  The need for an examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

The examiner is asked to address the following:

Is at least as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral hearing loss is related to his military service, to include his in-service noise exposure.

The opinion should be supported by a clear rationale, which should include an explanation of the significance of the absence of any hearing loss noted at service separation in determining whether a current hearing loss disability may be related to in-service disease or injury including acoustic trauma.  

3.  After all outstanding records have been associated with the claims file, forward the claims file to an appropriate medical professional to determine the etiology of the Veteran's claimed hypertension.  The need for an examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

The examiner is asked to address the following:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is caused or aggravated by his service-connected PTSD?

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the hypertension before the onset of the aggravation. 

All opinions expressed should be accompanied by supporting rationale. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


